Citation Nr: 0018601	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-25 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for headaches, dizziness 
and vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1958 to January 
1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for tinnitus, and which denied a claim of entitlement to 
service connection for headaches, dizziness and vertigo.   
The veteran appealed, and in April 1999, the Board remanded 
the claims for additional development.  In March 2000, the RO 
granted service connection for tinnitus.

In the statement of the accredited representative, dated in 
May 2000, the veteran's representative raised the issue of 
service connection for hearing loss, and mentioned recent 
medical evidence.  This issue is referred to the RO for 
appropriate action.


FINDING OF FACT

There is no medical evidence that the veteran has headaches, 
dizziness or vertigo as a chronic condition or that any of 
the claimed symptomatology is linked to military service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
headaches, dizziness, and vertigo is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has a chronic condition involving 
headaches, dizziness and vertigo, as a result of his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, and competent evidence 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

However, the threshold question which must be answered as to 
this issue is whether the veteran has presented a well 
grounded claim for service connection.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski , 1 Vet. 
App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran's service medical records include reports, dated 
between May and September of 1958, which show complains of 
vertigo, "blacking out spells" and/or headaches, which he 
associated with his glasses, or hot weather.  He gave a 
history of passing out twice prior to service.  Between 
January and February of 1959, the 


veteran was treated for a URI (upper respiratory infection).  
His symptoms included a headache.  The remainder of the 
service medical records are silent for complaints, treatment 
or a diagnosis involving headaches, dizziness or vertigo.  
The veteran's separation examination report, dated in January 
1960, shows that his neurological system was clinically 
evaluated as normal.  An accompanying report of medical 
history notes complaints of dizziness, and that the examiner 
recorded "a past history of complaints due to heat."  In 
that report, the veteran denied having frequent or severe 
headaches.

The post-service medical evidence includes VA outpatient 
treatment reports, dated between 1993 and 1997, a VA 
examination report, dated in June 1996, reports from several 
private health care providers, dated between 1982 and 1990, 
and a VA hospital report, dated in April 1990.  This evidence 
is remarkable for a VA outpatient treatment report, dated in 
April 1990, which shows that the veteran sought treatment for 
complaints of dizziness and fainting spells upon exertion.  
The veteran was noted to be taking medication, and the 
diagnosis was dizziness secondary to a drug reaction.  The 
private medical reports include reports from the Fergus Falls 
Regional Treatment Center, dated in 1989 and 1990, which show 
that the veteran was treated for schizophrenia and alcohol 
detoxification.  He was noted to have auditory and visual 
hallucinations, to be obese, and to have a history of 
elevated blood sugars.  The examiner suspected (but did not 
diagnose) hypertension.  Other private medical reports note a 
history of smoking up to two packs of cigarettes per day.  A 
VA outpatient treatment report, dated in November 1996, notes 
that the veteran is diabetic.  A VA outpatient treatment 
report, dated in February 1997, shows that the veteran 
complained of dizziness, with no diagnosis.  

Under 38 U.S.C.A. § 1131, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit a grant of service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the evidence does not show that he has 
headaches, dizziness or vertigo as a chronic 


condition.  Although dizziness was noted in the April 1990 VA 
outpatient treatment report, this dizziness was secondary to 
a drug reaction, and therefore does not appear to be a 
chronic condition.  The Board therefore finds that the claims 
file does not contain competent evidence showing that the 
veteran currently has headaches, dizziness or vertigo as a 
chronic disability or that any is linked to symptomatology 
reported during service.  

The Board has considered the veteran's written statements 
submitted in support of his arguments that he has headaches, 
dizziness and vertigo as a result of his service.  However, 
while the veteran's statements represent evidence of 
continuity of symptomatology, without more his statements are 
not competent evidence that shows that he currently has any 
pertinent disorder related to his claimed history.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology (such as headaches or 
dizziness) is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for headaches, 
dizziness and vertigo must be denied as not well grounded. 

As the foregoing explains the need for competent medical 
evidence of a diagnosis of headaches, dizziness and vertigo, 
the Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).




ORDER

Service connection for headaches, dizziness and vertigo is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

